Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This Office Action is an answer to a proposed amendment filed on 6/07/2022.
2.	Claims 1-5, 7-12, and 14-23 are pending.
Response
3.	The examiner withdraws Double Patenting rejections (mailed on 12/30/2021) on pending claims based on a US Pat. 10,876,855 of the same assignee, due to applicant’s Terminal Disclaimer (3/16/2022). Previous claims rejections on 35 USC 101, and 35 USC 103 are also withdrawn due to applicant’s amendment (3/16/2022).
EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorizations for this examiner’s amendment was given in by Applicant’s representative Mr. Alex Covington on 06/07/2022.
5.	The pending claims are amended as follows:

Claim 1.	 (Currently Amended) A method of conducting a fitness activity challenge comprising:
collecting electronic fitness data related to a fitness activity on a portable electronic device of a user, the portable electronic device including a microprocessor, a display screen, a user input, a satellite positioning system receiver, and a wireless communication transceiver, the electronic fitness data including global positioning system waypoints of a route traversed during the fitness activity;
transmitting, via the wireless communication transceiver, the electronic fitness data;
receiving the electronic fitness data on a second portable electronic device of a second user, the second portable electronic device further including a microprocessor, a satellite positioning system receiver, a wireless communication transceiver, and a display;
collecting second electronic fitness data on the second portable electronic device, the second electronic fitness data being related to a second fitness activity along the route;
generating electronic comparison data related to the electronic fitness data and the second electronic fitness data to determine a first ranking for the electronic fitness data and a second ranking for the second electronic fitness data; and
displaying the first ranking and the second ranking on the portable electronic device, wherein the displaying the first ranking and the second ranking includes normalizing the first ranking and the second ranking based on one of age, weather during the second fitness activity, and length of training time prior to the second fitness activity.

Claim 2.		(Original) The method of claim 1, further comprising:
displaying the first ranking and the second ranking on the second portable electronic device.

Claim 3.		(Original) The method of claim 1, further comprising:
providing directions during the second fitness activity.

Claim 4.		(Original) The method of claim 3, wherein the providing directions includes providing turn-by-turn audible directions.

Claim 5.		(Original) The method of claim 1, further comprising:
displaying the second ranking during the second fitness activity along the route.

Claim 6.		(Canceled) 

Claim 7.		(Original) The method of claim 1, further comprising:
storing the electronic fitness data in an electronic route database; and
receiving from the electronic route database, the electronic fitness data on a third portable electronic device, the third portable electronic device further including a microprocessor, a satellite positioning system receiver, a wireless communication transceiver, and a display.

Claim 8.		(Currently Amended) A portable health coaching system, comprising:
a first portable electronic device comprising:
a satellite positioning system receiver,
a wireless communication transceiver,
a display, and
a processor configured to:
receive electronic fitness data related to a fitness activity, the electronic fitness data including global positioning system waypoints of a route traversed during the fitness activity;
provide directions during a second fitness activity along the route;
collect second electronic fitness data during the second fitness activity;
generate a ranking based on the second electronic fitness data; [[and]]
display the ranking on the display; and
normalize the ranking based on a user’s age, weather during the second fitness activity, or a user’s training time.

Claim 9.		(Original) The system of claim 8, wherein the processor is configured to generate the ranking based on the electronic fitness data.

Claim 10.	(Original) The system of claim 8, wherein the processor is configured to provide turn-by--turn directions during the second fitness activity.

Claim 11.	 Original) The system of claim 8, wherein the second electronic fitness data includes global positioning system waypoints of a route traversed during the fitness activity.

Claim 12.	(Original) The system of claim 8, wherein the second electronic fitness data includes a time for traversal of the route.

Claim 13.	(Canceled) 

Claim 14.	(Original) The system of claim 8, further comprising:
a second portable electronic device comprising:
a second satellite positioning system receiver,
a second wireless communication transceiver,
a second display, and
a second processor configured to:
receive the ranking; and
display the ranking on the second display.

Claim 15.	(Original) The system of claim 14, wherein the second processor is configured to:
receive the electronic fitness data;
provide directions during a third fitness activity along the route;
collect third electronic fitness data during the third fitness activity;
generate a second ranking based on the third electronic fitness data; and
display the second ranking on the second display.

Claim 16.	(Original) The system of claim 15, wherein the processor is configured to:
receive the second ranking; and
display the second ranking on the display.

Claim 17.	(Currently Amended) A method of conducting a fitness activity challenge comprising:
collecting electronic fitness data related to a fitness activity on a portable electronic device of a user, the portable electronic device including a microprocessor, a display screen, a satellite positioning system receiver, and a wireless communication transceiver, the electronic fitness data including global positioning system waypoints of a route traversed during the fitness activity;
collecting second electronic fitness data related to a second fitness activity on a second portable electronic device of a second user, the second portable electronic device including a second microprocessor, a second display screen, a second satellite positioning system receiver, and a second wireless communication transceiver, the second electronic fitness data including global positioning system waypoints of a second route traversed during the second fitness activity;
generating a first ranking for the electronic fitness data;
generating a second ranking for the second electronic fitness data; and
displaying the first ranking and the second ranking on the display screen, wherein the displaying the first ranking and the second ranking includes normalizing the first ranking and the second ranking based on one of age, weather during the second fitness activity, and length of training time prior to the second fitness activity.

Claim 18.	(Original) The method of claim 17, further comprising:
displaying the first ranking and the second ranking on the second display screen.

Claim 19.	(Original) The method of claim 17, wherein the generating the first ranking is based on the electronic fitness data and the second electronic fitness data.

Claim 20.	(Original) The method of claim 1, further comprising:
receiving the first ranking and the second ranking on a third portable electronic device, the third portable electronic device including a third microprocessor, a third display screen, and a third wireless communication transceiver; and
displaying the first ranking and the second ranking on the third display screen.

Claim 21.	(Previously Presented) The method of claim 1, wherein the electronic fitness data includes a time or a distance for the route traversed during the fitness activity, and
wherein the second electronic fitness data includes a second time or a second distance for the route traversed during the second fitness activity.

Claim 22.	(Previously Presented) The method of claim 1, wherein the route is traversed is in accordance with a predetermined challenge.

Claim 23.	(Currently Amended) The method of claim[[ 6]] 1, further comprising:
generating a point total based on the electronic fitness data, and
generating a second point total based on the second electronic fitness data,
displaying the point total, the second point total, the normalized first ranking, and the normalized second ranking.
Reason for allowance
6.	Per independent claims 1, 8, and 17: While closest art of record of Vock in view of Shum, and in view of Acres suggest several claimed features of a method, and a system  of conducting a fitness activity challenge, they fail to sufficiently disclose about displaying a first ranking and a second ranking on a portable electronic device, wherein the comparing and displaying the first ranking and the second ranking includes normalizing the first ranking and the second ranking based on one of age, weather during the second fitness activity, and length of training time prior to the second fitness activity.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
7.	Dependent claims 2-5, 7, and 20-23 are allowed because they are dependent on claim 1.
Dependent claims 9-12, and 14-16 are allowed because they are dependent on claim 8.
Dependent claims 18-19 are allowed because they are dependent on claim 17.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Claims 1-5, 7-12, and 14-23 are allowed.
10.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662